JOHNS, J.
1. It will be noted that in the inception the record title to the property was in the name of Margaret J. Rumsey, and the first conveyance from her was made by her husband as her attorney in fact.
At the time plaintiff received his deed, he legally knew from the county records that the property was deeded’ to Margaret J. Rumsey on May 20, 1908, and that she held the record title until April 1, 1910, when, through the general power of attorney which she gave her husband on March 31, 1909, the lots were conveyed to M. Bellinger for an express consideration of $1,000; that upon the same day and for the same consideration they were reconveyed by Bellinger and wife to B. H. Rumsey by a deed which was recorded *404on May 11, 1910. He also knew that on September 17, 1913, B. H. Rumsey and wife, for a consideration of $800, made a warranty deed of the property to D. B. Soliss, which was recorded September 18th; that at the same time and for the same consideration Soliss and his wife executed a special warranty deed reconveying the property to B. H. Rumsey, and that this deed was recorded on May 14, 1917, the identical day on which the defendant’s mortgage was filed for record. Such record facts, standing alone, are significant, and tend to show that both of the Rumsey deeds were, in fact, mortgages to secure existing debts, and that the debts were paid at the time the reconveyance was filed for record.
It appears from the oral evidence that E. H. Fehl and H. G. Fehl were a real estate firm at Medford doing business under the firm name of Fehl Investment Company, and that E. H. Fehl is the son-in-law of the plaintiff; that in truth and in fact the plaintiff holds the record title to the property for the'use and benefit of his son-in-law, or the firm, and that the title was taken in the name of the plaintiff for temporary purposes and to secure him for the $100 which he advanced at the time the deed was executed.
After the death of her husband, the widow, Margaret J. Rumsey, continued in the actual possession of the lots, residing thereon at the time the mortgage was executed lo the defendant and until some time later, when she went to Montana. While in such possession, she employed C. C. Pierce, another real estate broker, to negotiate a loan to pay off the Soliss mortgage, representing to him that, “The title is clear in my name, except the claim of Mr. Soliss and the street improvement assessments.” Through the services of Pierce she obtained a loan of $600 from the *405defendant, all of which was used to pay off the balance then due and owing upon the Soliss mortgage. When this transaction was completed, and after Mrs.. Rumsey had moved to Montana, Pierce, acting for her, undertook to find a purchaser for the property, and, in the event of a sale, was to receive a commission for his services. To that end, and for that purpose, he entered into an agreement with Fehl Brothers by which they were to act together and divide the commission. The house and three lots were listed for $900, and a prospective purchaser was found for the house and one lot, at a price sufficient to satisfy the mortgage. Through their dealings with Pierce, the Fehls knew that Mrs. Rumsey claimed to he the owner of the property, and that the money obtained by means of the defendant’s mortgage was used to procure the deed from Soliss who then held the record title to the property. In other words, the record title could not become vested in Rumsey without the payment of the amount due Soliss, and the money for that purpose was obtained from the defendant through the execution of the mortgage on the property by the widow, Margaret J. Rumsey.
The conveyance from the son and only heir to the plaintiff is an ordinary quitclaim deed and conveys nothing more than the right, title, or interest which the grantor then had.
The evidence shows that the Fehls did not examine the records until after they had purchased the property and received the deed in the name of the plaintiff, and that the idea of defeating defendant’s mortgage was conceived after they had made an examination of the records. This is apparent from a discussion of Pierce and D. Gr. Fehl relating to the proposed sale, wherein Fehl told him:
*406“You. just leave it to me. I have found out something new and I will tend to it. I will have some new developments soon.”.
Later, Earl Fehl stated that he doubted about that mortgage being good on account of Mrs. Rumsey’s only having a dower right, and Delbert made the same statement, but he thought that it would cover her dower rights. Pierce further testifies that:
“Mr. Earl Fehl told me that he had bought the -property and had put it in his father-in-law’s name because he did not have the money to pay the $100 and got the money of his father-in-law, and that after a while the property would come back in his name and that he was really the purchaser, and he at that time stated that he did not consider the mortgage was worth the paper it was written on."
In addition to this, the evidence is conclusive that the plaintiff had personal knowledge of all the surrounding facts and circumstances.
Upon either theory, the plaintiff does not have any standing in a court of equity. The decree is affirmed.
Affirmed.